                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                         P. STEPHEN LAMONT,
                                   8                                                         Case No. 5:18-cv-04327-EJD
                                                         Plaintiff,
                                   9                                                         ORDER DENYING NON-PARTY
                                                  v.                                         ARUMAI TECHNOLOGIES, INC.’S
                                  10                                                         MOTION TO APPOINT COUNSEL
                                         DAVID KRANE, et al.,
                                  11                                                         Re: Dkt. Nos. 90, 91, 93
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Presently before the court is a three-page motion to appoint counsel by Arumai

                                  14   Technologies, Inc. (“Arumai”) filed under the ECF user Stephen Lamont, pro se Plaintiff in the

                                  15   above captioned case, to enable Arumai to file a motion to intervene. Dkt. No. 90 (“Mot.”).

                                  16   Defendants Google Ventures and David Krane (“GV”) filed an opposition (Dkt. No. 91) to which

                                  17   Defendants Kevin Connor and Conner & Associates (“Conner”) join (Dkt. No. 93).

                                  18          This court holds no authority in appointment of counsel for a corporation in a civil matter.

                                  19   See Inland Concrete Enters. v. Kraft Ams. L.P., 2015 U.S. Dist. LEXIS 180334, at *6 (C.D. Cal.

                                  20   July 6, 2015) citing, NK Beer Wine, Inc. v. United States, 2009 U.S. Dist. LEXIS 55032, *3 (W.D.

                                  21   Mich. June 29, 2009), citing Specialty Vehicle Acquisition Corp. v. Am. Sunroof Corp., No. 07-

                                  22   13887, 2008 U.S. Dist. LEXIS 8934, at *4 (E.D. Mich. Feb. 7, 2008) (“There is no provision in a

                                  23   statute, the Federal Rules of Civil Procedure, or the Local Rules allowing this Court to appoint

                                  24   counsel for a corporation in a civil matter. Nor is there any source of funding available to pay an

                                  25   attorney to represent a corporation in a civil matter.”).

                                  26          Arumai’s motion to appoint counsel will be denied. Here, this motion is filed by a non-

                                  27
                                       Case No.: 5:18-cv-04327-EJD
                                  28   ORDER DENYING NON-PARTY ARUMAI TECHNOLOGIES, INC.’S MOTION TO
                                       APPOINT COUNSEL
                                                                       1
                                   1   party unverified corporation without any supported affidavit or declaration as required by Civil

                                   2   Local Rule 7-2(d). Arumai cites no authority in its request. The motion is also unsigned and

                                   3   instead simply includes three names at the end of the document: Gregory B. Thagard, Shyam

                                   4   Krishnamurthy, and Philippe Gaglione. Mot. at 3. The motion states that Arumai seeks to

                                   5   intervene in Plaintiff Lamont’s action against Defendants Conner, GV, and Catherine Straggas.

                                   6   And that, according to Arumai, thirty-eight law firms in the San Francisco Bay Area are prohibited

                                   7   from representing it due to conflict checks. Mot. at 2.

                                   8          In addition to the lack of compliance with the local rules in filing of this motion, Arumai

                                   9   does not provide sufficient facts or authority to support this court in taking such an extraordinary

                                  10   action in appointing counsel in this civil action. Hernandez v. San Diego Sheriff’s Dep’t, 2000

                                  11   U.S. App. LEXIS 9959, at *5 (9th Cir. 2000) (stating “[t]here is no constitutional right to counsel

                                  12   in civil cases, and district courts may appoint counsel in civil cases only under exceptional
Northern District of California
 United States District Court




                                  13   circumstances”).

                                  14          Accordingly, the motion to appoint counsel is denied.

                                  15

                                  16   IT IS SO ORDERED.

                                  17   Dated: May 7, 2019

                                  18                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:18-cv-04327-EJD
                                  28   ORDER DENYING NON-PARTY ARUMAI TECHNOLOGIES, INC.’S MOTION TO
                                       APPOINT COUNSEL
                                                                       2
